Citation Nr: 1230571	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  04-35 137	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating greater than 60 percent for residuals of prostate cancer, status-post radical prostatectomy.

2.  Entitlement to an initial compensable rating for erectile dysfunction (ED).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant, I.C.


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for residuals of prostate cancer, status-post radical prostatectomy, with a 100 percent rating, effective January 28, 2003, and a noncompensable evaluation, effective April 1, 2003, and granted service connection for erectile dysfunction with a noncompensable evaluation, effective January 28, 2003.  In June 2005, a hearing was held before the undersigned Veterans Law Judge.  

The Board remanded the matter to the RO/AMC for additional development in July 2006 and April 2010.  

In a June 2008 rating decision, the Appeals Management Center (AMC) increased the Veteran's disability rating for residuals of prostate cancer to 20 percent disabling, effective July 31, 2006, and, in a September 2011 rating decision, the RO further increased the Veteran's disability rating for residuals of prostate cancer to 60 percent disabling, effective April 1, 2003.



FINDING OF FACT

On August 29, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, Vietnam Veterans of America, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On August 29, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, Vietnam Veterans of America, that a withdrawal of this appeal is requested.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his/her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does 

not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


